Citation Nr: 0001735	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation, on a schedular 
basis, for residuals of a fracture of the left ankle, with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation, on an 
extraschedular basis, for residuals of a fracture of the left 
ankle, with degenerative joint disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 1997, the Board remanded this case to the RO for 
further development of the evidence.  While the case was in 
remand status, a rating decision in September 1999 assigned 
an evaluation of 20 percent for the veteran's left ankle 
disability.  The case was returned to the Board in October 
1999.


FINDING OF FACT

Disability of the left ankle, without ankylosis, is not more 
than 20 percent disabling, under schedular criteria.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for residuals of a fracture of the left ankle, 
with degenerative joint disease, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5270, 5271 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran alleges that a service connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's claim of entitlement to an increased 
evaluation for a left ankle disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (a). The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107 (a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a, Diagnostic Code 5271, provides that 
moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  The maximum schedular evaluation of 
20 percent under Diagnostic Code 5271 requires marked 
limitation of motion.  The rating schedule provides schedular 
evaluations in excess of 20 percent only when there is 
ankylosis of an ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.

The normal range of motion of an ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.

In the veteran's case, at a VA orthopedic examination in 
August 1996, dorsiflexion of the left ankle was to 12 degrees 
and plantar flexion was to 25 degrees.  At a VA orthopedic 
examination in February 1999, dorsiflexion of the left ankle 
was to 5 degrees and plantar flexion was to 18 degrees.  

The Board finds that the veteran is entitled to the maximum 
schedular evaluation of 20 percent for his left ankle 
disability, which is the currently assigned evaluation, based 
on limitation of motion and pain on use, which was 
objectively demonstrated at the examination in February 1999, 
by testing on a treadmill and on a gastrocnemius push-off 
machine.  Entitlement to a schedular evaluation in excess of 
20 percent is not established, as ankylosis of the left ankle 
has not been demonstrated.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased evaluation for a left 
ankle disability, on a schedular basis, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture, with degenerative joint 
disease, on a schedular basis, is denied.  


REMAND

The remaining issue before the Board is whether the veteran 
is entitled to an increased evaluation for his left ankle 
disability on an extraschedular basis.  The rating decision 
of September 1999 denied entitlement to that benefit.

Applicable regulations provide the following as to the 
exceptional case where schedular ratings are inadequate:  

To accord justice...to the exceptional case 
where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, upon field station 
submission, is authorized to approve on 
the basis of the criteria set forth in 
this paragraph an extraschedular 
evaluation commensurate with the average 
earning capacity impairment due 
exclusively to the service-connected 
disability.  The governing norm in these 
exceptional cases is:  A finding that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

In Fisher (Raymond) v. Principi, 4 Vet. App. 57, 60 (1993), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) held that where circumstances are presented 
that the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual, the RO must 
specifically adjudicate the issue of whether referral to an 
official at the VA Central Office is indicated and, if the 
case is not referred in such a situation, the Board must 
address the nonreferral on appeal.

In written statements submitted to the RO, and in testimony 
at a personal hearing in July 1996, the veteran has stated 
that he is self-employed in the repair and sale of major 
appliances, such as refrigerators, washing machines, and 
dryers.  He has stated that:  He does not have any employees 
in his business; his work requires him to deliver rebuilt 
major appliances to customers; he can lift objects up to 
25 pounds, without a problem with his left ankle, but the 
major appliances he deals with are heavier; moving heavy 
appliances often causes left ankle pain and swelling; even 
depressing the clutch on his work truck may cause left ankle 
pain; and he has had to take off one day per week, on 
average, to rest his left ankle.  

The Board finds that the veteran's statements as to the 
effect of his left ankle disability on his self-employment 
are credible, and that circumstances have been presented 
which the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service might consider exceptional 
or unusual with a related factor of marked interference with 
employment.  Therefore, this case will be REMANDED to the RO 
for referral to the appropriate officials.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should refer the veteran's claim 
for an increased evaluation for a left 
ankle disability on an extraschedular 
basis to the VA Central Office for 
consideration by appropriate officials, 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

If the decision remains adverse to the veteran, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran unless he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


Error! Not a valid link



